Citation Nr: 1735391	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  11-04 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a liver condition to include as due to herbicide exposure and as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for a kidney condition to include as due to herbicide exposure and as secondary to service-connected type II diabetes mellitus.

3.  Entitlement to service connection for a skin condition to include as due to herbicide exposure and as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In June 2011, the Veteran testified at a videoconference hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript is associated with the claims file.  Thereafter, the Veteran was offered the opportunity to have an additional hearing, which he declined in correspondence dated in August 2014.

In February 2012, September 2014 and April 2015, the Board remanded the appeal for further development.

In an August 2016 decision, the Board denied the claim of entitlement to service connection for a skin condition and remanded the issues of entitlement to service connection for a kidney condition and a skin condition for further development.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2017 Joint Motion for Remand (JMR), the Court vacated and remanded the issue of entitlement to service connection for a skin condition back to the Board for development consistent with the JMR.  Additionally, the development for the issues of entitlement to service connection for a kidney condition and a skin condition has been completed and those issues are also back before the Board.  

In July 2017, the Veteran submitted additional evidence with a waiver of RO consideration.  

The issue of entitlement to total disability rating based on individual unemployability has been raised by the record in a June 2017 private opinion, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal was processed using VBMS (the Veterans Benefits Management System).  A review of the Veteran's Legacy Content Manager Documents reveals VA treatment records dated December 2011 to October 2016.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's liver condition is etiologically related to his service-connected diabetes mellitus.

2.  The Veteran's kidney condition is etiologically related to his service-connected diabetes mellitus.

3.  The Veteran's skin condition is etiologically related to his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a liver condition have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for a kidney condition have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for service connection for a skin condition have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  Given the favorable disposition as to the claims for service connection, the Board finds that any defect in the notice or assistance provided to the Veteran in connection with those claims constituted harmless error.

Analysis

The Veteran contends that his liver condition, kidney condition and skin tags are due to in-service herbicide exposure and/or his service-connected diabetes mellitus.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Turning to the evidence of record, the Veteran has a current diagnosis of cirrhosis of the liver, neoplasm of the kidney and skin tags as evidenced by the March 2012 VA examination.  Additionally, the Veteran was granted service connection for diabetes mellitus in an August 2013 rating decision.  

The Veteran's service treatment records are absent of any complaints treatment or diagnosis of a skin condition, kidney condition, or liver condition.  

Private treatment records dated May 2009 to August 2009 show that the Veteran was diagnosed with clear-cell right renal carcinoma status post nephrectomy in May of 2008.  The Veteran was also diagnosed with cirrhotic liver disease, etiology unknown, in June of 2008.  

In a May 2010 statement, Dr. W noted that in March of that year the Veteran was diagnosed with diabetes mellitus type II or adult onset.  

At the June 2011 Board hearing, the Veteran testified that he was diagnosed with diabetes in 1966.  The Veteran reported that he was told it was Type II, prediabetic.  The Veteran testified that he was diagnosed with cirrhosis of the liver in 2006.  The Veteran also reported that a lot of people from his unit have died from or had cancer.  The Veteran's wife testified that he was diagnosed with renal cancer in 2008.  The Veteran testified that he was first diagnosed with soft tissue sarcoma.  The Veteran reported that his kidney was removed as a result.  The Veteran reported that he has skin tags and he was told by a friend that they could be related to Agent Orange.  

A December 2011 VA treatment note indicates that the Veteran's diabetes mellitus medication may cause problems with the Veteran's liver.

A February 2012 VA treatment record shows that a VA physician indicated that the Veteran's liver disease "appears to be related to NASH [nonalcoholic steatohepatitis] given h/o Diabetes Mellitus and Obesity."  

The Veteran was afforded a VA examination in December 2014.  In discussing the Veteran's kidney condition, the VA examiner noted that the Veteran had recently been diagnosed with chronic renal disease and indicated that a recent decrease in the Veteran's eGFR (estimated glomerular filtration rate) was "possibly related to long history of diabetes mellitus."

A February 2015 VA treatment note regarding the Veteran's liver condition shows that a physician indicated that controlling the Veteran's "underlying comorbidities," including diabetes mellitus, could alleviate the current symptoms of the Veteran's liver condition.

The Veteran was afforded a VA addendum opinion in October 2015.  The examiner noted, in relevant part, that according to UpToDate, the most likely cause of the Veteran's NASH/Cirrhosis is nonalcoholic liver disease.  The examiner noted that he did not see other significant risk factors, but the Veteran was morbidly obese, and was undergoing a lap band surgical intervention for this, and earlier ultrasounds of the abdomen had indeed shown what appeared to be a fatty liver.  The examiner noted that the Veteran's hepatic encephalopathy is caused by his NASH/Cirrhosis.  The examiner concluded that according to UpToDate, there is no well-established causal connection between the Veteran's service-connected diabetes mellitus and his liver impairments.  The examiner noted that diabetes is not listed as a common or even less common cause.  The examiner also noted the preceding and stated that it is less likely as not that the Veteran's liver conditions were aggravated by the Veteran's service-connected diabetes mellitus or medication taken for it.  The examiner noted to again refer to UpToDate.  

The examiner also noted, in relevant part, that according to UpToDate, the Veteran's renal cell carcinoma is a combination of smoking (he smoked for 25 years), hypertension, and obesity.  The examiner concluded that he did not see other significant risk factors, but UpToDate makes mention of occupational exposures to cadmium, asbestos, and petroleum byproducts as possible causes of increased risk of RCC.  The examiner also concluded that according to UpToDate, there is no well-established causal connection between the Veteran's service-connected diabetes mellitus and his kidney impairments.  The examiner explained that diabetes is not listed as a common or even less common cause.  The examiner also concluded that it is less likely as not that the Veteran's kidney conditions were aggravated by the Veteran's service-connected diabetes mellitus or medication taken for it.  The examiner noted to again refer to UpToDate.  

The examiner also noted that according to UpToDate, the most common causes of acanthosis nigricans (benign skin tags) are obesity and noted that the Veteran was morbidly obese; endocrine and metabolic disorders, particularly disorders associated with insulin resistance and noted the Veteran has diabetes; genetic or familial causes and noted that the Veteran has a sister with the same condition; and malignancy and noted that the Veteran has been treated for renal cell carcinoma as above noted, and drug reactions.  The examiner noted that of these, the most common are obesity and diabetes, both of which the Veteran demonstrably has.  

The Veteran was afforded another VA addendum opinion in October 2016.  The examiner concluded that it was less likely than not that any currently diagnosed liver condition, to include cirrhosis, hepatic encephalopathy, and nonalcoholic steatohepatitis, is proximately due to or caused by the Veteran's service-connected type II diabetes mellitus.  The examiner explained that as per the latest literature review in UpToDate, there is no established causal relationship between diabetes type II and any of the Veteran's liver conditions, to include cirrhosis, hepatic encephalopathy, and nonalcoholic steatohepatitis.  The examiner noted that none of the potential causes of the Veteran's hepatic dysfunction include diabetes type II.  The examiner also concluded that it was less likely than not that any currently diagnosed liver condition, to include cirrhosis, hepatic encephalopathy, and nonalcoholic steatohepatitis, was aggravated  by the Veteran's service-connected type II diabetes mellitus, to include medications taken for diabetes mellitus.  The examiner explained that there is no support in the medical literature, as recently researched in UpToDate, for the liver conditions which the Veteran has being aggravated by diabetes mellitus type II or by the Insulin and Glipizide which he takes for control of diabetes.  The examiner concluded that the likely causes of his cirrhosis and steatohepatitis have continued to aggravate his liver conditions.  The examiner noted that the Veteran is still hypertensive and morbidly obese.

The examiner also concluded that it was less likely than not that any currently diagnosed kidney condition, to include chronic renal disease and clear cell kidney cancer, is proximately due to or caused by the Veteran's service-connected type II diabetes mellitus.  The examiner explained that there is no good medical evidence, as per a recent review of the medical literature in UpToDate, to support diabetes mellitus type II being the likely cause of the Veteran's current chronic renal disease or clear cell kidney cancer.  The examiner explained that the most likely causes of his carcinoma are smoking, hypertension and obesity in this case.  The examiner further concluded that the most likely causes of his chronic renal disease are the fact that he has had a right nephrectomy in 2008 and has hypertension and obesity.  The examiner also concluded that it is less likely than not that any currently diagnosed kidney condition, to include chronic renal disease and clear cell kidney cancer, was aggravated by the Veteran's service-connected type II diabetes mellitus, to include medications taken for diabetes mellitus.  The examiner explained that there is simply no support for this idea in the medical literature.  The examiner explained that diabetes and/or treatments for it with Insulin and Glipizide are not known to cause or aggravate kidney cancer.  

In a June 2017 private opinion, Dr. B, an endocrinologist, noted that the Veteran had a kidney condition of renal cell carcinoma clear cell resulting in right nephrectomy.  Dr. B noted that the evidence suggests this is related to the service connected type 2 diabetes.  The examiner explained that it is a well-established risk factor of kidney cancer.  Dr. B stated that a meta-analysis in 2013, involving a total of 24 studies, noted a strong indication of the link between diabetes and kidney cancer, and furthermore diabetes increased the risk of kidney cancer by 40 percent.  Dr. B stated that this meta-analysis suggested a stronger link in North America.  Dr. B stated that in another meta-analysis, looking at 9 studies, diabetes increased the risk of kidney cancer by 42 percent.  Dr. B stated that both meta- analyses reached similar conclusions.  Dr. B stated that a study of a large population including over 40,000 males showed that diabetes was a risk factor for kidney cancer deaths.  Dr. B stated that diabetes specifically has been noted to be a risk for kidney cancer in US Veterans.  Dr. B stated that between 1969 and 1996 a review of the VA Inpatient Hospitalization Database showed that men with diabetes were at a significantly increased risk of cancers, and specifically they were at increased risk of kidney cancers.  Dr. B stated that in his medical opinion and in view of the evidence above, the Veteran's kidney cancer is more likely than not related to the service connected Type Diabetes.  

Dr. B also noted that the Veteran presently has liver cirrhosis.  Dr. B noted that this is felt to be from fatty liver Disease.  Dr. B stated that this stems from diabetes and in fact having diabetes can expedite the fatty liver disease to cirrhosis.  Dr. B stated that it is important to underscore that the Veteran has no history of alcoholism.  Dr. B stated that the cirrhosis is from the fatty liver disease, and the major driver is the diabetes.  Dr. B noted that in one study cirrhosis occurred in 25 percent of diabetics who had fatty liver disease.  Dr. B stated that diabetes leads to changes in the liver.  Dr. B stated that in a biopsy study of 12 patients with long standing diabetes, the histological assessment showed fibrotic changes described as diabetic hepatosclerosis.  Dr. B stated that this is also described as diabetic microangiopathy of the liver.  Dr. B stated that this underscores that diabetes has a fibrotic impact on the liver and when this is combined with Hepatitis C and Cirrhosis, as noted in this Veteran, then survival is shortened and the liver failure progresses rapidly.  Dr. B concluded that in his medical opinion and in view of the evidence, this Veteran's liver condition is more likely than not related to the service connected Type 2 Diabetes.  

Dr. B also noted that the Veteran does have skin tags.  Dr. B stated that these abnormalities of the skin can be seen in diabetics and obese patients.  Dr. B stated that obesity in itself predisposes patient to skin tags.  Dr. B also stated that insulin resistance, the underpinning of Type 2 Diabetes, is very likely the underlying reason of skin tags.  Dr. B stated that in a cross sectional studies of diabetes clinics, skin tags were noted in up to a quarter of patients.  Dr. B concluded that the Veteran's skin tags are more likely than not related to the service connected Type 2 Diabetes.

Dr. B then cited to Bao, Cuiping, et al. "Diabetes mellitus and incidence and mortality of kidney cancer: a meta-analysis." Journal of diabetes and its complications 27.4 (2013): 357-364; Larsson, S. C., and A. Wolk. "Diabetes mellitus and incidence of kidney cancer: a meta-analysis of cohort studies."  Diabetologia 54.5 (2011): 1013-1018; Washio, Masakazu, et al. Diabetes Mellitus and Kidney Cancer Risk: the Results of Japan Collaborative Cohort Study for Evaluation of Cancer Risk (JACC Study). International Journal of Urology 14.5 (2007): 393-397; Atchison EA, Gridley G, Carreon JD, Leitzmann MF, McGlynn KA (2011).  Risk of cancer in a large cohort of U.S. veterans with diabetes; mti Cancer 128:635-643; Younossi, Zobair M., et al. "Nonalcoholic fatty liver disease in patients with type 2 diabetes." Clinical; Gastroenterology and Hepqtology 2.3 (2004): 262-265; Harrison, Stephen A., et al. "Diabetic hepatosclerosis: diabetic microangiopathy of the liver." Archives of Pathology & Laboratory Medicine 130.1(2006): 27-32; and Cutaneous Disorders in 500 Diabetic Patients Attending Diabetic Clinic.  Ragunatha S, Anitha B, Inamadar AC, Palit A, Devarmani SS, Indian J Dermatol. 2011 Mar; 56(2):160-4.

Based on the above, the Board finds that the most competent and credible evidence of record shows that the Veteran's skin tags are related to his service-connected diabetes.  In regards to the Veteran's liver and kidney conditions, there are conflicting medical opinions of record as to whether they are secondary to the Veteran's service connected diabetes mellitus.  That is, the VA examiners and Dr. B both reviewed the Veteran's claims file, cited to competing medical research and came to different conclusions regarding the etiology of the Veteran's liver and kidney conditions.  Thus, the Board finds that there is an approximate balance of positive and negative medical opinion evidence.  Therefore, reasonable doubt is resolved in favor of the Veteran and service connection for liver, kidney and skin conditions is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2016) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for liver disease, including cirrhosis of the liver, nonalcoholic steatohepatitis/fatty liver disease, and hepatic encephalopathy, is granted.  

Entitlement to service connection for kidney disease, including renal cell carcinoma status post right nephrectomy, is granted.  

Entitlement to service connection for skin tags is granted.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


